DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is response to amendments filed on 12/23/2021.
Claims 36-61 are pending of which claims 36, 53, 57 and 60 are independent claims, and claims 1-35 are canceled.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims36-41, and 53-61 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180091373 to Manolakos (hereinafter “Manolakos”) in view of US. Pub. 20180343673 to Chen (hereinafter “Chen”).


Regarding claim 36: Manolakos discloses a method, for use in a wireless device in a wireless communication system, for transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and  a second numerology (N2) for transmission of the first and second signals based on at least the respective numerologies N1 and N2 (Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(T1) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(T2) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (T1) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio). 

However, Manolakos does not explicitly teach wherein the first and second signals are transmitted with distinct output powers and wherein the first ON/OFF mask and second ON/OFF mask define different ramping periods for the first and second numerologies respectively when changing between transmit on and transmit off states
However, Chen in the same or similar field of endeavor teaches wherein the first and second signals are transmitted with distinct output powers (Chen, see paragraphs [0135-0140], the power-ramping factor powerRampingStep includes: the maximum number of preamble transmission preambleTransMax, and  the initial preamble power preambleInitialReceivedTargetPower), and wherein the first ON/OFF mask and second ON/OFF mask define different ramping periods for the first Chen,  see paragraph [0390-0393], a UE receives  signal that  includes a first information indicating a first numerology and a second information indicating a second numerology, for example, a UE receives Msg0, the numerology for Msg1 transmission may be indicated in Msg0, and the UE transmits Msg1 on a first numerology determined according to indication included in Msg0 and receives a Random Access Response (Msg2) and monitors a second numerology (numerologies) determined according to indication included in Msg2 (i.e., random access response(RAR)) for NR-PDCCH and the numerology for Msg2 (i.e., random access response(RAR)) transmission could be preferably the same as the numerology for Msg1 (i.e., preamble) transmission. Note: Examiner believes that applicant’s mask is a set of procedure for selecting the right numerology for transmission as indicated in the secondary reference Chen, otherwise ON/OFF value is feasible only when there are two numerologies values in a static position but the numerology can take any value that depends on spacing, 15kHz, 30kHz, 60 kHz, etc., and can be in any position of the slots in a subframe). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Manolakos’s system/method because it would allow Ultra-Reliable and Low latency Communications.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of user plane latency (Chen; [0324]).

Regarding claim 37: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach The method of claim 36, wherein the determining the first and a second ON/OFF masks comprises determining the first and the second ON/OFF masks based on a type of signals comprised in the first and/or second signals, respectively, and a location of symbol(s) comprising the signals. However, Chen in the same or similar field of endeavor teaches The method of claim 36, wherein the determining the first and a second ON/OFF masks comprises determining the first and the second ON/OFF masks based on a type of signals comprised in the first and/or second signals, respectively, and a location of symbol(s) comprising the signals (Chen,  see paragraph [0390-0393], a UE receives  signal that  includes a first information indicating a first numerology and a second information indicating a second numerology, for example, a UE receives Msg0, the numerology for Msg1 transmission may be indicated in Msg0, and the UE transmits Msg1 on a first numerology determined according to indication included in Msg0 and receives a Random Access Response (Msg2) and monitors a second numerology (numerologies) determined according to indication included in Msg2 (i.e., random access response(RAR)) for NR-PDCCH and the numerology for Msg2 (i.e., random access response(RAR)) transmission could be preferably the same as the numerology for Msg1 (i.e., preamble) transmission. Note: Examiner believes that applicant’s mask is a set of procedure for selecting the right numerology for transmission as indicated in the secondary reference Chen, otherwise ON/OFF value is feasible only when there are two numerologies values in a static position but the numerology can take any value that depends on spacing, 15kHz, 30kHz, 60 kHz, etc., and can be in any position of the slots in a subframe). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Manolakos’s system/method because it would allow Ultra-Reliable and Low latency Communications.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of user plane latency (Chen; [0324]).

Regarding claim 38: Manolakos discloses the method of claim 36, further comprising obtaining information indicating: the first signal S1 to be transmitted using the first numerology N1 on a first time resource (T1); and a second signal S2 to be transmitted using the second numerology N2 on a second time resource (T2) (Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(T1) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(T1) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (T2) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio).  

Regarding claim 39: Manolakos discloses the method of claim 38, wherein the obtaining information comprises: determining the information autonomously in the wireless device or receiving the information from a network node(Manolakos, see paragraph[0063], the bandwidth used for each carrier spacing may change dynamically to provide diversity based on the adaptation of the numerology according to a predetermined numerology hopping mechanism/algorithm based on the UE ID or location that will indicate which numerology (and which portion of BW) to use at each transmission).

Regarding claim 40: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 38, wherein the determining the first and a second ON/OFF masks comprises determining a relation between the numerologies N1 and N2 and the presence of critical signals in S1 and S2.However, Chen in the same or similar field of endeavor teaches The method of claim 38, wherein the determining the first and a second ON/OFF masks comprises determining a relation between the numerologies N1 and N2 and the presence of critical signals in S1 and S2 (Chen,  see paragraph [0390-0393], a UE receives  signal that  includes a first information indicating a first numerology and a second information indicating a second numerology, for example, a UE receives Msg0, the numerology for Msg1 transmission may be indicated in Msg0, and the UE transmits Msg1 on a first numerology determined according to indication included in Msg0 and receives a Random Access Response (Msg2) and monitors a second numerology (numerologies) determined according to indication included in Msg2 (i.e., random access response(RAR)) for NR-PDCCH and the numerology for Msg2 (i.e., random access response(RAR)) transmission could be preferably the same as the numerology for Msg1 (i.e., preamble) transmission. Note: Examiner believes that applicant’s mask is a set of procedure for selecting the right numerology for transmission as indicated in the secondary reference Chen, otherwise ON/OFF value is feasible only when there are two numerologies values in a static position but the numerology can take any value that depends on spacing, 15kHz, 30kHz, 60 kHz, etc., and can be in any position of the slots in a subframe). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Manolakos’s system/method because it would allow Ultra-Reliable and Low latency Communications.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of user plane latency (Chen; [0324]).


Regarding claim 41: Manolakos discloses the method of claim 40: wherein each numerology N1 and N2 is linked to a frequency subcarrier spacing (SCS); and wherein the determining the relation between the numerologies N1 and N2 comprises determining the relation between a first subcarrier spacing (SCS1) of the first numerology N1 and a second subcarrier spacing (SCS2) of the second numerology N2 Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(SCS1) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(SCS2) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (SCS2) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio).  

Regarding claim 53: Manolakos discloses a method, for use in a network node in a wireless communication system, for receiving, from a wireless device, a first signal (S1) and a second signal (S2) transmitted using a first numerology (N1) and a second numerology (N2) during a first time resource (T1) and second time resource (T2) Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology including a first subcarrier spacing and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology including a second subcarrier spacing and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier spacing may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio).

Chen, see paragraphs [0135-0140], the power-ramping factor powerRampingStep includes: the maximum number of preamble transmission preambleTransMax, and  the initial preamble power preambleInitialReceivedTargetPower and this indicates the rules for power distribution), the method comprising: determining a first ON/OFF mask (M1) and a second ON/OFF mask (M2), used by the wireless device for transmission of signals S1 and S2, based on at least the numerologies N1 and N2; receiving, from the wireless device, the first signal S1 and the second signal S2, based on the determined ON/OFF masks M1 and M2, used by the wireless device for transmission of S1 and S2 during T1 and T2, respectively; and wherein the first ON/OFF mask and second ON/OFF mask define different ramping periods for the first and second numerologies respectively when changing between transmit on and transmit off states (Chen,  see paragraph [0390-0393], a UE receives  signal that  includes a first information indicating a first numerology and a second information indicating a second numerology, for example, a UE receives Msg0, the numerology for Msg1 transmission may be indicated in Msg0, and the UE transmits Msg1 on a first numerology determined according to indication included in Msg0 and receives a Random Access Response (Msg2) and monitors a second numerology (numerologies) determined according to indication included in Msg2 (i.e., random access response(RAR)) for NR-PDCCH and the numerology for Msg2 (i.e., random access response(RAR)) transmission could be preferably the same as the numerology for Msg1 (i.e., preamble) transmission. Note: Examiner believes that applicant’s mask is a set of procedure for selecting the right numerology for transmission as indicated in the secondary reference Chen, otherwise ON/OFF value is feasible only when there are two numerologies values in a static position but the numerology can take any value that depends on spacing, 15kHz, 30kHz, 60 kHz, etc., and can be in any position of the slots in a subframe). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Manolakos’s system/method because it would allow Ultra-Reliable and Low latency Communications.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of user plane latency (Chen; [0324]).
 

Regarding claim 54: Manolakos discloses the method of claim 53, further comprising configuring the wireless device with: the first signal S1 to be transmitted at time T1 with Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(T1) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(T1) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (T1) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio.  

Regarding claim 55: Manolakos discloses the method of claim 53, wherein the determining comprises determining at least a relation between numerology N1, used by the wireless device for transmission of S1 in T1, and numerology N2, used by the UE for transmission of S2 in T2 (Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(dividing T1 into sTTI) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier(S2) spacing(dividing T2 into sTTI) and a second cyclic prefix ratio).  

Regarding claim 56: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. Chen,  see paragraph [0390-0393], a UE receives  signal that  includes a first information indicating a first numerology and a second information indicating a second numerology, for example, a UE receives Msg0, the numerology for Msg1 transmission may be indicated in Msg0, and the UE transmits Msg1 on a first numerology determined according to indication included in Msg0 and receives a Random Access Response (Msg2) and monitors a second numerology (numerologies) determined according to indication included in Msg2 (i.e., random access response(RAR)) for NR-PDCCH and the numerology for Msg2 (i.e., random access response(RAR)) transmission could be preferably the same as the numerology for Msg1 (i.e., preamble) transmission. Note: Examiner believes that applicant’s mask is a set of procedure for selecting the right numerology for transmission as indicated in the secondary reference Chen, otherwise ON/OFF value is feasible only when there are two numerologies values in a static position but the numerology can take any value that depends on spacing, 15kHz, 30kHz, 60 kHz, etc., and can be in any position of the slots in a subframe). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Manolakos’s system/method because it would allow Ultra-Reliable (Chen; [0324]).
 


Regarding claim 57: Manolakos discloses a wireless device, configured to operate in a wireless communication system, and configured for transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2), the wireless device comprising: a communication interface (Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(divide T1 into sTTI) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(T2) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (divide T2 into sTTI) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio each subframe configured with distinct power for transmission and communication interface).


However, Manolakos does not explicitly teach wherein the signals S1 and S2 are transmitted with distinct output powers to a network node, and  processing circuitry Chen, see paragraphs [0135-0140], the power-ramping factor powerRampingStep includes: the maximum number of preamble transmission preambleTransMax, and  the initial preamble power preambleInitialReceivedTargetPower), and processing circuitry configured to cause the wireless device to: 6 of 12Application Ser. No. 16/306919 Attorney Docket No. 4015-10658 Client Docket No. P072319US02 determine a first ON/OFF mask (M1) and a second ON/OFF mask (M2), for transmission of the signals S1 and S2, based on at least the numerologies N1 and N2; Chen,  see paragraph [0390-0393], a UE receives  signal that  includes a first information indicating a first numerology and a second information indicating a second numerology, for example, a UE receives Msg0, the numerology for Msg1 transmission may be indicated in Msg0, and the UE transmits Msg1 on a first numerology determined according to indication included in Msg0 and receives a Random Access Response (Msg2) and monitors a second numerology (numerologies) determined according to indication included in Msg2 (i.e., random access response(RAR)) for NR-PDCCH and the numerology for Msg2 (i.e., random access response(RAR)) transmission could be preferably the same as the numerology for Msg1 (i.e., preamble) transmission. Note: Examiner believes that applicant’s mask is a set of procedure for selecting the right numerology for transmission as indicated in the secondary reference Chen, otherwise ON/OFF value is feasible only when there are two numerologies values in a static position but the numerology can take any value that depends on spacing, 15kHz, 30kHz, 60 kHz, etc., and can be in any position of the slots in a subframe). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Manolakos’s system/method because it would allow Ultra-Reliable and Low latency Communications.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of user plane latency (Chen; [0324]).


Regarding claim 58: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. 
However, Manolakos does not explicitly teach The wireless device of claim 57, wherein the processing circuitry is configured to determine the first and a second ON/OFF masks M1 and M2 further based on a type of signals comprised in S1 and S2, Chen,  see paragraph [0390-0393], a UE receives  signal that  includes a first information indicating a first numerology and a second information indicating a second numerology, for example, a UE receives Msg0, the numerology for Msg1 transmission may be indicated in Msg0, and the UE transmits Msg1 on a first numerology determined according to indication included in Msg0 and receives a Random Access Response (Msg2) and monitors a second numerology (numerologies) determined according to indication included in Msg2 (i.e., random access response(RAR)) for NR-PDCCH and the numerology for Msg2 (i.e., random access response(RAR)) transmission could be preferably the same as the numerology for Msg1 (i.e., preamble) transmission. Note: Examiner believes that applicant’s mask is a set of procedure for selecting the right numerology for transmission as indicated in the secondary reference Chen, otherwise ON/OFF value is feasible only when there are two numerologies values in a static position but the numerology can take any value that depends on spacing, 15kHz, 30kHz, 60 kHz, etc., and can be in any position of the slots in a subframe). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Manolakos’s system/method because it would allow Ultra-Reliable and Low latency Communications.  Such combination would have been (Chen; [0324]).




Regarding claim 59: Manolakos discloses the wireless device of claim 57, wherein the processing circuitry is further configured to obtain information indicating: a first signal S1, to be transmitted using a first numerology N1 on a first time resource T1; and a second signal S2 to be transmitted using a second numerology N2 on a second time resource T2 (Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(T1) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(T2) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (T1) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio).  

Regarding claim 60: Manolakos discloses a network node, configured to operate in a wireless communication system, and configured to receive a first signal (S1) and a second signal (S2) transmitted using a first numerology (N1) and a second numerology (N2) during a first time resource (T1) and second time resource (T2) (Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(T1) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(T2) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (T1) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio).

However, Manolakos does not explicitly teach wherein S1 and S2 are transmitted using distinct output powers from a wireless device   and processing circuitry configured to cause the network node to: determine a first ON/OFF mask (M1) and a second ON/OFF mask (M2), used by the wireless device for transmission of signals S1 and S2, based on at least the numerologies N1 and N2; Chen, see paragraphs [0135-0140], the power-ramping factor powerRampingStep includes: the maximum number of preamble transmission preambleTransMax, and  the initial preamble power preambleInitialReceivedTargetPower and this indicates the rules for power distribution), and processing circuitry configured to cause the network node to: determine a first ON/OFF mask (M1) and a second ON/OFF mask (M2), used by the wireless device for transmission of signals S1 and S2, based on at least the numerologies N1 and N2;  receive, from the wireless device, the first and a second signals S1 and S2, based on the determined ON/OFF masks M1 and M2, used by the wireless device for transmission of S1 and S2 during T1 and T2, respectively; and wherein the first ON/OFF mask and second ON/OFF mask define different ramping periods for the first and second numerologies respectively when changing between transmit on and transmit off states (Chen,  see paragraph [0390-0393], a UE receives  signal that  includes a first information indicating a first numerology and a second information indicating a second numerology, for example, a UE receives Msg0, the numerology for Msg1 transmission may be indicated in Msg0, and the UE transmits Msg1 on a first numerology determined according to indication included in Msg0 and receives a Random Access Response (Msg2) and monitors a second numerology (numerologies) determined according to indication included in Msg2 (i.e., random access response(RAR)) for NR-PDCCH and the numerology for Msg2 (i.e., random access response(RAR)) transmission could be preferably the same as the numerology for Msg1 (i.e., preamble) transmission. Note: Examiner believes that applicant’s mask is a set of procedure for selecting the right numerology for transmission as indicated in the secondary reference Chen, otherwise ON/OFF value is feasible only when there are two numerologies values in a static position but the numerology can take any value that depends on spacing, 15kHz, 30kHz, 60 kHz, etc., and can be in any position of the slots in a subframe). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Manolakos’s system/method because it would allow Ultra-Reliable and Low latency Communications.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of user plane latency (Chen; [0324]).

Regarding claim 61: Manolakos discloses the network node of claim 60, wherein the processing circuitry is further configured to configure the wireless device with: the first signal S1 to be transmitted at time T1 with numerology N1; and the second signal S2 to be transmitted in time T2 with numerology N2 (Manolakos, see paragraph [0007], transmitting, in a first time period, using a first numerology(N1) including a first subcarrier (S1) spacing(T1) and a first cyclic prefix ratio, a first transmission for the UE, transmitting, in a subsequent time period, using a second numerology(N2) including a second subcarrier spacing(T2) and a second cyclic prefix ratio, a second transmission for the UE, at least one of the second subcarrier(S2) spacing (T1) may be different from the first carrier spacing or the second cyclic prefix ratio may be different from the first cyclic prefix ratio.   


Claims 42-52 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180091373 to Manolakos (hereinafter “Manolakos”) in view of US. Pub. 20180343673 to Chen (hereinafter “Chen”) and the combination of Manolakos and Chen is further combined with WO. Pub. 2018058398, to Wang (hereinafter “Wang”).

Regarding claim 42: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 < SCS2 and no critical signals are present in S1 or S2, the wireless device: places all transients caused by transmission of S1 outside of T1 or in an end of T1; and places all transients caused by transmission of S2 at a start of T2, inside T1. However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 < SCS2 and no critical signals are present in S1 or S2, the wireless device: places all transients caused by transmission of S1 outside of T1 or in an end of T1; and places all transients caused by transmission of S2 at a start of T2, inside T1(WANG, assuming the inequality SCS1<SCS2 indicates the T1>T2, in T2 there are more symbols than in T1 and S1 affected by power transition than S2 ( see Table 1, how power transition from power on to power off vice versa affects the signal), see paragraph [0004] a period or transient time is set to be 20us that is required for power ON and OFF to transition , this period is needed for start of a transmission and end of the transmission, as shown in Fig. 1A and Fig. 1B, and depending on the transmission channel type, the transient time needs to be implemented within a subframe (within the period between the timing for starting a subframe and the timing for ending the subframe, as shown in the left 20 us transient period in Fig. 1A) or out of a subframe (out of the period between the timing for starting a subframe and the timing for ending the subframe, as shown in the right 20 us transient period in Fig. 1A), such transient time of one subframe defined in RAN4 may interfere with other subframes reception, an interference on the other end with another subframe because there would be some unwanted or undesired signal generated during transient time and in this case S1’s transient time at the end of  T1 causes an interference on S2 signal at the beginning of T2 because S1 and S2 are consecutive subcarrier spacing and effect of interference cause by the transient time depends on size of the subframe, there are cases were subframe spacing with a certain size affected more than others, please see Table 1 for more information and see paragraph [0051], FIG. 6B ). In view of the above, having the method of Manolakos and then given the well-established teaching of Chen, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Chen as modified by Wang within the system of Manolakos because it would allow SRS to be used in place of DMRS for demodulation. Furthermore, all references deal with same field of endeavor, thus modification of prior art 1  by Chen  as modified by Wang  would have been to achieve higher efficiency by reducing RS overhead  by using RSR when DMRS is not available as disclosed in Wang para 0057.

Regarding claim 43: Manolakos discloses the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 < SCS2 and a WANG, see Table 1 and paragraph [0004], FIG. 1 A-B, 2A, this claim is related to claim 42 except that critical signal is carried by S1 and user data is carried by S2, the transient signal may be produce by both S1 and S2, and because SCS1< SCS2, the signal in S2 may be less affected than S1 it symbol size and applicant is not using the legacy RAN, and it is assume RAN4 is used and this RAN already defined the transient time and  see paragraph [0051], FIG. 6B).

Regarding claim 44: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 < SCS2 and a critical signal is present in S2, the wireless device place all transients caused by transmission of S1 and by transmission of S2 at end of T1, inside T1.However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 < SCS2 and a critical signal is present in S2, the wireless device place all transients caused by transmission of S1 and by transmission of S2 at end of T1, inside T1 ( WANG, since SCS1<SCS2  the claim is the same as claim 42 except S2 is carrying critical signal and less affected by transient time than S1 and S1 is transmitting user data,  see Table 1 for more information, see paragraph [0004], FIG. 1 A-B, 2A, transient time of one subframe defined in RAN4 may interfere with other subframes reception, an interference on the other end with another subframe because there would be some unwanted or undesired signal generated during transient time and in this case S2 transient time is at the beginning of T2 and end of T1  and inside T1 , the  transient time affects S1 more than S2 because of its size (see Table 4), here RAN4 is used and  see paragraph [0051], FIG. 6B ).  In view of the above, having the method of Manolakos and then given the well-established teaching of Chen, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Chen as modified by Wang within the system of Manolakos because it would allow SRS to be used in place of DMRS for demodulation. Furthermore, all references deal with same field of endeavor, thus modification of prior art 1  by Chen  as modified by Wang  would have been to achieve higher efficiency by reducing RS overhead  by using RSR when DMRS is not available as disclosed in Wang para 0057.

Regarding claim 45: Manolakos discloses the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 < SCS2 and multiple critical signals are present in S1, then, if the number of adjacent uplink symbols for transmission of critical signals > a threshold (WANG, see paragraph[0007], Table 1,  the transient time n shortened TTI case has a TTI shortened than a threshold which is for example 1ms, for example,  transmitting 2 or 7 orthogonal frequency division multiplexing (OFDM) symbols in a downlink subframe, from table 1 for 2 symbol sTTI case, the ratio of transient time over an sTTI is around 30% which is quite large and may heavily impact performance of desired signal reception), the wireless device place all transients caused by transmission of S1 and by transmission of S2 at start of T2, inside T2, otherwise at end of T1 WANG, SCS1<SCS2  indicates T1>T2, and more sTTI are in T2, the more sub spacing uses the less transient time effect on the signal in S2 see Table 1 and  see paragraph [0004] FIG. 1 A-B, 2A, a  transient time of one subframe defined in RAN4 may interfere with other subframes reception, an interference on the other end with another subframe because there would be some unwanted or undesired signal generated during transient time and in this case S2 transient time at the beginning of T2 causes an interference on S1 at the end of T1 because S1 and S2 are consecutive subframe spacing and effect of interference cause by the transient time depends on size of the subframe, there are cases were subframe spacing with a certain size affected more than others, please see Table 1 and  see paragraph [0051], FIG. 6B).  

However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 < SCS2 and multiple critical signals are present in S1, then, if the number of adjacent uplink symbols for transmission of critical signals > a threshold, the wireless device place all transients caused by transmission of S1 and by transmission of S2 at start of T2, inside T2, otherwise at end of T1. However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 < SCS2 and multiple critical signals are present in S1, then, if the number of adjacent uplink symbols for transmission of critical signals > a threshold WANG, see paragraph[0007], Table 1,  the transient time n shortened TTI case has a TTI shortened than a threshold which is for example 1ms, for example,  transmitting 2 or 7 orthogonal frequency division multiplexing (OFDM) symbols in a downlink subframe, from table 1 for 2 symbol sTTI case, the ratio of transient time over an sTTI is around 30% which is quite large and may heavily impact performance of desired signal reception), the wireless device place all transients caused by transmission of S1 and by transmission of S2 at start of T2, inside T2, otherwise at end of T1 WANG, SCS1<SCS2  indicates T1>T2, and more sTTI are in T2, the more sub spacing uses the less transient time effect on the signal in S2 see Table 1 and  see paragraph [0004] FIG. 1 A-B, 2A, a  transient time of one subframe defined in RAN4 may interfere with other subframes reception, an interference on the other end with another subframe because there would be some unwanted or undesired signal generated during transient time and in this case S2 transient time at the beginning of T2 causes an interference on S1 at the end of T1 because S1 and S2 are consecutive subframe spacing and effect of interference cause by the transient time depends on size of the subframe, there are cases were subframe spacing with a certain size affected more than others, please see Table 1 and  see paragraph [0051], FIG. 6B). In view of the above, having the method of Manolakos and then given the well-established teaching of Chen, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Chen as modified by Wang within the system of Manolakos because it would allow SRS to be used in place of DMRS for demodulation. Furthermore, all references deal with same field of endeavor, thus modification of prior 

Regarding claim 46: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 > SCS2 and no critical signals are present in S2, the wireless device places all transients caused by transmission of S1 and by transmission of S2 at start of T2, inside T2. However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 > SCS2 and no critical signals are present in S2, the wireless device places all transients caused by transmission of S1 and by transmission of S2 at start of T2, inside T2 WANG, SCS1>SCS2 indicates T2 >T1, S1 is less affected by transient time than S2 (see Table) and  see paragraph [0004] FIG. 1 A-B, 2A, because SCS1>SCS2 please see Table 1 to see the effect of the number symbols in a subframe spacing, a  transient time of one subframe defined in RAN4 may interfere with other subframes reception, an interference on the other end with another subframe because there would be some unwanted or undesired signal generated during transient time and in this case S2 transient time at the beginning of T2 causes an interference on S1 at the end of T1 because S1 and S2 are consecutive subframe  and also the same transient time may affect S2 itself on symbols that are receiving transmission and the effect of interference cause by the transient time depends on size of the subframe since S1 size more than S2 and less affected by transient time,  please see Table 1 and  see paragraph [0051], FIG. 6B).  In view of the above, having the method of Manolakos and then given the well-established teaching of Chen, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Chen as modified by Wang within the system of Manolakos because it would allow SRS to be used in place of DMRS for demodulation. Furthermore, all references deal with same field of endeavor, thus modification of prior art 1  by Chen  as modified by Wang  would have been to achieve higher efficiency by reducing RS overhead  by using RSR when DMRS is not available as disclosed in Wang para 0057.

Regarding claim 47: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 > SCS2 and at least one critical signal is present in both S1 and S2, the wireless device place all transients caused by transmission of S1 and by transmission of S2 either at end of T1 inside T1, or at start of T2, inside T2, or partly in the end of T1 and start of T2 based on the relevance of the critical signals contained in S1 and S2 T2. However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response  WANG, SCS1>SCS2 indicates S2 is affected by transient time than S1 because of its size, see Table  1, see paragraph [0004] FIG. 1 A-B, 2A, a transient time of one subframe defined in RAN4 may interfere with other subframes reception, an interference on the other end with another subframe because there would be some unwanted or undesired signal generated during transient time and in this case S2 transient time at the beginning of T2 causes an interference on S1 and S1 at end of T1 causes interference on S1 but S2 is more affected by the resulting interference more than S1 for reason indicated in Table 1, there are cause both S1 and S2 affected  by the transient time form themselves, this is about ON/OFF of the subframe power effect on the signal during start and end of transmission, the time for this is called transient time and defined for RAN4 to be 20us and  see paragraph [0051], FIG. 6B). In view of the above, having the method of Manolakos and then given the well-established teaching of Chen, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Chen as modified by Wang within the system of Manolakos because it would allow SRS to be used in place of DMRS for demodulation. Furthermore, all references deal with same field of endeavor, thus modification of prior art 1  by Chen  as modified by Wang  would 

Regarding claim 48: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 47, wherein, when multiple critical signals are present in S1, the wireless device place all transients caused by transmission of S1 and by transmission of S2 either at end of T1, inside T1. However, Wang in the same or similar field of endeavor teaches the method of claim 47, wherein, when multiple critical signals are present in S1, the wireless device place all transients caused by transmission of S1 and by transmission of S2 either at end of T1, inside T1( WANG, [0007],  transient time for S1 and S2  is reserved for both start and end of a shortened TTI (sTTI) and it is set to 20us in RAN4 and  see paragraph [0051], FIG. 6B). In view of the above, having the method of Manolakos and then given the well-established teaching of Chen, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Chen as modified by Wang within the system of Manolakos because it would allow SRS to be used in place of DMRS for demodulation. Furthermore, all references deal with same field of endeavor, thus modification of prior art 1  by Chen  as modified by Wang  would have been to achieve higher efficiency by reducing RS overhead  by using RSR when DMRS is not available as disclosed in Wang para 0057.

Regarding claim 49: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 = SCS2, the wireless device: places all transients caused by transmission of S1 in end of T1; and places all transients caused by transmission of S2 at start of T2, inside T2, or inside T1, or partly inside T1 and partly inside T2. However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 = SCS2, the wireless device: places all transients caused by transmission of S1 in end of T1; and places all transients caused by transmission of S2 at start of T2, inside T2, or inside T1, or partly inside T1 and partly inside T2 WANG, see paragraphs [0004],  [0007],  transient time for S1 and S2  is reserved at start and end of a shortened  T1 and T2 and  it is set to  20us in RAN4, and because transient time is place either at the start of a subframe or end of a subframe, when  subframes are next to each other, for example, T1 and T2, the transient time for T1 is at the end of T1 and the transient time at the start of T2 seems they are related but they are not, the effect of each is reception of S2 and S2 respectively, equality  SCS1 = SCS2 indicates both S1 and S2 equally affected by the transient time, see Table 1 and  see paragraph [0051], FIG. 6B). In view of the above, having the method of Manolakos and then given the well-established teaching of Chen, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Chen as modified by Wang 

Regarding claim 50: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 = SCS2 and S1 containing one or more critical signals, the wireless device places all transients caused by transmission of S1 and by transmission of S2 at start of T2, inside T2. However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 = SCS2 and S1 containing one or more critical signals, the wireless device places all transients caused by transmission of S1 and by transmission of S2 at start of T2, inside T2 (WANG, see paragraphs [0004],  [0007],  the size of S1 and S2 is equal, both S1 and S2 are equally affected by the transient time, for example, S1 and S2, the transient time for S1 is at the start and end of T1 and for S2 the transient time is  at the start and end of T2, the end of S1 is connected with beginning of S2,  which the end of T1 interferes with the beginning of T2, affecting the reception each other and  S1 and S2 equally and  see paragraph [0051], FIG. 6B). In view of the above, having the 

Regarding claim 51: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 = SCS2 and S2 containing a critical signal, the wireless device places all transients caused by transmission of S1 and by transmission of S2 at end of T1, inside T1. However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 = SCS2 and S2 containing a critical signal, the wireless device places all transients caused by transmission of S1 and by transmission of S2 at end of T1, inside T1 WANG, see paragraphs [0004],  [0007],  the size of S1 and S2 is equal, both S1 and S2 are equally affected by the transient time, for example, S1 and S2, the transient time for S1 is at the start and end of T1 and for S2 the transient time is  at the start and end of T2, the end of S1 is connected with beginning of S2,  which the end of T1 interferes with the beginning of T2, affecting the reception each other and  S1 and S2 equally. Note the only difference is S2 is carrying high power and see paragraph [0051], FIG. 6B). In view of the above, having the method of Manolakos and then given the well-established teaching of Chen, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Chen as modified by Wang within the system of Manolakos because it would allow SRS to be used in place of DMRS for demodulation. Furthermore, all references deal with same field of endeavor, thus modification of prior art 1  by Chen  as modified by Wang  would have been to achieve higher efficiency by reducing RS overhead  by using RSR when DMRS is not available as disclosed in Wang para 0057.

Regarding claim 52: Manolakos discloses a wireless device in a wireless communication system transmitting a first signal (S1) and a second signal (S2) using a first numerology (N1) and a second numerology (N2) for transmission respectively. However, Manolakos does not explicitly teach the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 = SCS2 and both S1 and S2 containing at least one critical signal, the wireless device places all transients caused by transmission of S1 and by transmission of S2 in a symbol not containing any critical signal. However, Wang in the same or similar field of endeavor teaches the method of claim 41, wherein, in response to the relation between the SCS being determined as SCS1 = SCS2 and both S1 and S2 containing at least one critical signal, the wireless device places all transients caused by transmission of S1 and by  WANG, see paragraphs [0004],  [0007],  transient time for S1 and S2  is reserved for both start and end of T1 and T2 and it is set to 20us in RAN4, and because transient time is place either at the start of a subframe or end of a subframe, when  subframes are next to each other, there is transient time placed in the subframe  predefined to be at the beginning and end of a subframe and  see paragraph [0051], FIG. 6B). In view of the above, having the method of Manolakos and then given the well-established teaching of Chen, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Chen as modified by Wang within the system of Manolakos because it would allow SRS to be used in place of DMRS for demodulation. Furthermore, all references deal with same field of endeavor, thus modification of prior art 1  by Chen  as modified by Wang  would have been to achieve higher efficiency by reducing RS overhead  by using RSR when DMRS is not available as disclosed in Wang para 0057.

Response to Arguments
Applicant’s arguments with respect to claims 36, 53, 57, and 60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

  
  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476